Judge Roane
reported the following opinion of the court:
“ The court is of opinion, that there is neither any error apparent upon the face of the decree sought to be reviewed, nor any new matter shown in the case before us, whicjh is competent to authorize the bill of review allowed in this case ; and .is farther of opinion that neither the allegation of the appellant that the report of. the commissioner was made without due notice to him of the time and place of taking the same, nor that the said report did not lie long enough in court, prior to the rendition of the decree, (objections on neither ground having been taken in the court below,) are of a character to justify a bill of review. On these grounds, this court affirms the decree of the chancellor dismissing the bill of review, with costs.” .